





Exhibit 10.1 – Form of Indemnification Agreement




INDEMNIFICATION AGREEMENT

Agreement dated as of August 21, 2011, between Bitzio, Inc., a corporation
existing under the laws of Nevada (the “Company,”), and William Schonbrun
(William Schonbrun, together with his heirs, executors, personal and legal
representatives, referred to collectively as the “Indemnitee”).

WHEREAS, the Company desires to attract and retain highly qualified individuals,
such as the Indemnitee, to serve the Company;

WHEREAS, the Company and the Indemnitee recognize the significant risk of
personal liability for Personnel (as defined herein) which arises from corporate
litigation practices;

WHEREAS, the Company and the Indemnitee further recognize that liability
insurance for the Company’s Personnel, when available, is often available only
at significant expense and provides for coverage of limited scope and that
competent and experienced persons are often unable or unwilling to serve as
Personnel unless they are protected by comprehensive liability insurance and
indemnification;

WHEREAS, the Indemnitee is willing to continue to serve the Company, subject to
certain conditions, including execution and delivery of this Agreement by the
Company in order that the Indemnitee be furnished the indemnity provided for
herein;

WHEREAS, the Company’s articles as amended (“Articles”) and By-Laws do not
prohibit or restrict contracts between the Company and its Personnel with
respect to indemnification of such Personnel; and

WHEREAS, in view of such considerations, the Company desires to provide,
independent from the indemnification to which the Indemnitee is otherwise
entitled by law and under the Company’s Articles and By-Laws, indemnification to
the Indemnitee and the Expense Advances (as defined herein), all as set forth in
this Agreement to the maximum extent permitted by law;

NOW, THEREFORE, to induce the Indemnitee to continue to serve the Company and in
consideration of these premises and the mutual agreements set forth in this
Agreement, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Indemnitee
hereby agree as follows:

1.

Definitions.

For the purposes of this Agreement,

(a)

 “Claim” means any threatened, pending, continuing or completed action, suit,
proceeding, investigation (civil, criminal, regulatory, administrative, arbitral
or other), arbitration or alternative dispute resolution mechanism, or any
hearing, inquiry or investigation, whether conducted by the Company or any other
party, which the Indemnitee believes in good faith might lead to the institution
of any such action, suit, proceeding, alternative dispute resolution mechanism,
hearing, inquiry or investigation, whether civil, criminal, administrative,
investigative or any other type whatsoever, with respect to an Indemnifiable
Event.





Page | 1

Bitzio Indemnification Agreement:  17-8-11




--------------------------------------------------------------------------------







(b)

“Expenses” means all reasonable costs, charges, expenses and liabilities of any
type or nature whatsoever (including, without limitation, all reasonable
attorneys’ fees, retainers and related disbursements and other out-of-pocket
costs, judgments, awards, fines, penalties and amounts paid in settlements) paid
or incurred by or imposed upon the Indemnitee in the investigation, defence,
settlement or appeal of, or otherwise in connection with, a Claim (including,
without limitation, being a witness) or in establishing or enforcing a right to
indemnification under this Agreement, the Company’s Articles or By-Laws,
applicable provisions of the Nevada Corporations Code or otherwise, and any
federal, provincial, state, local or foreign taxes imposed on the Indemnitee as
a result of the actual or deemed receipt of any payments under this Agreement.
 Expenses shall also include a per diem for each day spent by the Indemnitee in
dealing with, responding to or assisting the Company with the resolution of any
Claim relating to the Indemnitee together with any reasonable out-pocket-costs
incurred by the Indemnitee in that regard.  The per diem shall be in an amount
equal to the greater of $1,000 per day or the per diem amount payable to
directors for directors’ meetings, as set by the Board of Directors and in place
at the time the Expense is incurred.    

(c)

“Expense Advance” means a payment to the Indemnitee of Expenses in advance of
the settlement of or final judgment or award on any Claim.

(d)

“Indemnifiable Event” means any event or occurrence related to the fact that the
Indemnitee is, or was, a Personnel or by reason of anything done or not done, or
allegedly done or not done, by the Indemnitee in the Indemnitee’s capacity as a
Personnel.

(e)

“Independent Legal Counsel” shall be such person or firm selected by the
Indemnitee and approved by the Company (which approval shall not be unreasonably
withheld) which has not otherwise performed material services for the Company or
the Indemnitee within the prior three years (other than in connection with such
matters). The Independent Legal Counsel shall, among other things, render its
written opinion to the Company and the Indemnitee as to whether and to what
extent the Indemnitee is permitted to be indemnified and receive Expense
Advances. The Company agrees to pay the fees and expenses of the Independent
Legal Counsel relating to its engagement pursuant to this Agreement.

(f)

 “Personnel” means any person who (i) is or was a director, officer, employee,
contractor, trustee or other Personnel or fiduciary of the Company; (ii) is or
was serving at the request, for the convenience, or to represent the interests,
of the Company or a Company employee benefit plan, its participants or its
beneficiaries, as a director, officer, employee, contractor, trustee or other
Personnel or fiduciary of another corporation, limited liability company,
partnership, joint venture, trust or other entity (including, without
limitation, any employee benefit plan); or (iii) was a director, officer,
employee, contractor, trustee or other Personnel or fiduciary of a corporation,
limited liability company, partnership, joint venture, trust or other entity
which was a predecessor of the Company, or was a director, officer, employee,
contractor, trustee or other Personnel or fiduciary of any other such entity at
the request of such predecessor. The use of the term “Personnel” shall not be
construed to alter the legal relationship between a Personnel, as defined
herein, and the Company.

Unless the context otherwise requires, words importing the singular include the
plural and vice versa and words importing gender include all genders.




2.

Agreement to Serve.  The Indemnitee agrees to continue to serve the Company as a
director, at its will (or under separate agreement, if such agreement exists),
in the capacity in which





Page | 2

Bitzio Indemnification Agreement:  17-8-11




--------------------------------------------------------------------------------







the Indemnitee currently serves as such Personnel, or such other capacity as the
Indemnitee is appointed or elected to from time to time, so long as the
Indemnitee is duly appointed or elected and qualified in accordance with the
Articles and By-Laws of the Company, or until such time as the Indemnitee
tenders the Indemnitee’s resignation in writing; provided, however, that nothing
contained in this Agreement is intended to create any right to continued service
by the Indemnitee.

3.

Basic Indemnification. Subject to the terms of this Agreement:

(a)

Claims Other than Derivative Claims on Behalf of and in Favour of the Company.
 Subject to subsection 3(b), as to all Claims other than derivative Claims on
behalf of and in favor of the Company, the Company shall indemnify the
Indemnitee against all Expenses.

(b)

Derivative Claims on Behalf of and in Favour of the Company.  As to all
derivative Claims on behalf of and in favor of the Company, the Company shall
indemnify the Indemnitee against all Expenses, provided that no indemnification
shall be made as to such derivative Claim to the extent that the Indemnitee has
been finally adjudged to be liable to the Company in connection with such Claim
or any claim, issue or matter therein, unless and only to the extent that the
court in which the Claim was brought shall determine that, despite the
adjudication of liability but in view of all the circumstances, the Indemnitee
is fairly and reasonably entitled to indemnity for such Expenses which such
court shall deem proper.

(c)

Standard of Conduct Required for Entitlement to Basic Indemnification.  The
Indemnitee shall be entitled to indemnification under Sections 3(a) and (b)
above if the Indemnitee (i) acted honestly and in good faith with a view to the
best interests of the Company or, as the case may be, to the best interests of
the other entity for which the Indemnitee acted as Personnel at the Company’s
request; and (ii) in the case of a criminal or administrative action or
proceeding that is enforced by a monetary penalty, the Indemnitee had reasonable
grounds for believing that the Indemnitee’s conduct was lawful and, in the case
of Section 3(b), subject to the exclusion set forth therein. The termination of
any Claim by judgment, award, order, settlement (whether with or without court
approval), conviction or upon a plea of nolo contendere or its equivalent shall
not, of itself, create a presumption that (i) the Indemnitee did not act
honestly and in good faith with a view to the best interests of the Company or,
as applicable, such other entity, (ii) the Indemnitee did not have reasonable
grounds to believe that the Indemnitee’s conduct was lawful or (iii) a court
determined that indemnification is not permitted by applicable law or pursuant
to Section 3(b). In addition, neither the failure of any Independent Legal
Counsel to have made a determination as to whether the Indemnitee has met the
standard of conduct set forth in this Section 3(c) or had any particular belief,
nor an actual determination by any Independent Legal Counsel that the Indemnitee
has not met such standard of conduct or did not have such belief, shall be a
defence to the Indemnitee’s right to indemnification or create a presumption
that the Indemnitee did not meet any particular standard of conduct or did not
have any particular belief. If the Indemnitee acted honestly and in good faith
with a view to the best interests of the participants and beneficiaries of an
employee benefit plan, the Indemnitee shall be deemed to have acted with a view
to the best interests of the Company.

(d)

Success on the Merits.  To the extent that the Indemnitee has been successful on
the merits or otherwise (including, without limitation, dismissal or withdrawal
of a Claim with or without prejudice) in defence of any Claim or in defence of
any claim, issue or matter therein, the Company shall indemnify the Indemnitee
against Expenses in connection therewith.





Page | 3

Bitzio Indemnification Agreement:  17-8-11




--------------------------------------------------------------------------------







(e)

Proceedings Initiated by the Indemnitee.  Except as provided in Section 16 of
this Agreement, notwithstanding anything to the contrary in Sections 3 and 4,
the Company shall not be obligated to indemnify the Indemnitee in connection
with a proceeding (or part thereof) initiated by the Indemnitee (i) against the
Company or a Subsidiary or other entity of which the Indemnitee acts as a
director or officer or in a similar capacity at the request of the Corporation
or (ii) unless such proceeding (or part thereof) was authorized in advance, or
consented to, by the Company’s Board of Directors.

(f)

Gross-up.  Should any payment made pursuant to this Agreement, including the
payment of insurance premiums or any payment made by an insurer under an
insurance policy, be deemed to constitute a taxable benefit or otherwise be or
become subject to any tax or levy, then the Company shall pay any amount as may
be necessary to ensure that the amount received by or on behalf of the
Indemnitee, after the payment of or withholding for such tax, fully reimburses
the Indemnitee for the actual cost, expense or liability incurred by or on
behalf of the Indemnitee.

(g)

Limitation. Notwithstanding any other provisions of this Agreement, the
obligations of the Company to indemnify the Indemnitee under this Section 3 will
not apply to the extent that the Indemnitee has received payments in respect of
the Indemnifiable Event pursuant to an entitlement to indemnification or
reimbursement pursuant to directors’ and officers’ liability insurance arranged
by the Company.

4.

Additional Indemnification. The Company further agrees to indemnify the
Indemnitee in connection with any Claim and to make Expense Advances to the
Indemnitee, in each case to the fullest extent as may be provided for under the
Company’s Articles, By-Laws, any vote of the shareholders or disinterested
directors and/or applicable law notwithstanding that any such indemnification or
Expense Advance is not specifically authorized by the other provisions of this
Agreement. It is the intent of the parties hereto that (i) in the event of any
change, after the date of this Agreement, in any applicable law which expands
the right of a corporation organized under the laws of Nevada to indemnify or
make Expense Advances to a Personnel to a greater degree than would be afforded
currently under the Company’s Articles, By-Laws, any vote of the shareholders or
disinterested directors, applicable law and this Agreement, the Indemnitee shall
enjoy by this Agreement the greater benefits afforded by such change, and (ii)
this Agreement be interpreted and enforced so as to provide indemnification and
Expense Advances under such circumstances as set forth in this Agreement, if
any, in which the providing of indemnification or Expense Advances would
otherwise be discretionary.  Without limiting the generality of the foregoing,
the Company shall use its best efforts to obtain any approval required under the
Nevada Corporations Code or otherwise (including court approval) in respect of
any indemnification required, or contemplated, to be made under this Agreement.

5.

Exclusions.  Any other provision of this Agreement to the contrary
notwithstanding, the Company shall not be obligated to indemnify or provide
Expense Advances to the Indemnitee:

(a)

to the extent any such indemnification or Expense Advance would be unlawful or
contrary to public policy, making it unenforceable in the stated opinion of the
Securities and Exchange Commission pursuant to the United States Securities Act
of 1933; or

(b)

to the extent that the Indemnitee actually received from any other source
(including an insurer) amounts otherwise payable hereunder;





Page | 4

Bitzio Indemnification Agreement:  17-8-11




--------------------------------------------------------------------------------







provided that notwithstanding the foregoing provisions of this Section 5, the
Indemnitee shall be entitled under Section 6 to receive Expense Advances with
respect to any Claim unless and until a court having jurisdiction over such
Claim shall have made a final determination (as to which all rights of appeal
therefrom shall have been exhausted or lapsed) that the Indemnitee is prohibited
from receiving indemnification with respect thereto.

6.

Expense Advances.  Within five business days of receipt by the Company of a
notice (the “Notice of Expense Advances”), substantially in the form attached
hereto as Exhibit 1, by or on behalf of the Indemnitee, the Company shall make
Expense Advances to the Indemnitee.  Any amounts advanced pursuant to the Notice
of Expense Advances shall be unsecured and shall bear no interest.  The
Indemnitee shall repay to the Company, upon demand, Expenses Advances (a) if and
to the extent that it is determined by a court of competent jurisdiction that
the Indemnitee is not entitled to indemnification hereunder, and (b) subject to
any right of counterclaim or set off in favour of the Indemnitee.

7.

Non-Exclusivity; Continuation.  The indemnification and Expense Advances
pursuant to this Agreement shall not be deemed exclusive of any other rights to
which the Indemnitee may be entitled under the Company’s Articles or By-Laws,
any vote of the Company’s shareholders or disinterested directors, any other
agreement, any law or otherwise, both as to actions in the Indemnitee’s official
capacity and as to actions in another capacity while a Personnel. All agreements
and obligations of the Company contained in this Agreement shall continue as to
the Indemnitee while the Indemnitee is a Personnel and after the Indemnitee has
ceased to be a Personnel.

8.

Partial Indemnification.  If the Indemnitee is entitled under any provision of
this Agreement or otherwise to indemnification or Expense Advances by the
Company for a portion, but not all, of any Expenses incurred by the Indemnitee,
the Company shall indemnify or provide Expense Advances to the Indemnitee (as
the case may be) for the portion thereof to which the Indemnitee is entitled.

9.

Contribution.  If indemnification is unavailable by reason of a court decision
described in Section 11(d) based on grounds other than that set forth in Section
5(a), then in respect of any Claim in which the Company is jointly liable with
the Indemnitee (or would be if joined in such Claim), the Company shall
contribute to the amount of the Indemnitee’s Expenses in such proportion as is
appropriate to reflect (i) the relative benefits received by the Company and by
the Indemnitee, respectively, from the transaction from which such Claim arose,
and (ii) the relative fault of the Company and of the Indemnitee in connection
with the events which resulted in such Claim and/or Expenses, as well as any
other relevant equitable considerations. The relative fault of the Company and
of the Indemnitee shall be determined by reference to, among other things, the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent the circumstances resulting in such Claim and/or Expenses.
The Company agrees that it would not be just and equitable if contribution
pursuant to this Section 10 were determined by pro rata allocation or any other
method of allocation which does not take account of the foregoing equitable
considerations.

10.

Insurance.  The Company confirms that it has not purchased directors’ and
officers’ liability insurance.  If and when it does purchase such insurance, as
approved by the Board of Directors covering its directors and officers, the
Company shall promptly notify the Indemnitee if the insurer cancels or refuses
to renew such coverage (or any part of such insurance), and the





Page | 5

Bitzio Indemnification Agreement:  17-8-11




--------------------------------------------------------------------------------







Company shall not do any act or thing (including changing insurers), or fail to
do any act or thing, that could cause or result in a denial of insurance
coverage or of any claim under such insurance.

11.

Procedures.

(a)

Notice. Promptly after receipt by the Indemnitee of notice of the commencement,
or the threat of commencement, of any Claim, the Indemnitee shall, if the
Indemnitee believes that indemnification or Expense Advances with respect
thereto may be sought from the Company by the Indemnitee pursuant to this
Agreement, notify the Company of the commencement or threat of commencement
thereof; the Indemnitee’s notice to the Company may, but need not, be
substantially in the form attached hereto as Exhibit 2. Any failure of the
Indemnitee to provide such notice to the Company shall not, however, relieve the
Company of any liability which it may have to the Indemnitee unless and to the
extent such failure causes a material adverse impact upon the interests of the
Company. If, at the time it receives such notice from the Indemnitee, the
Company has directors’ and officers’ liability insurance in effect, the Company
shall give prompt notice of the commencement, or the threat of commencement, of
such Claim to the insurers in accordance with the procedures set forth in the
respective applicable insurance policies. The Company shall thereafter take all
necessary or desirable action to cause such insurers to pay, on behalf of the
Indemnitee, all amounts payable as a result of such Claim in respect of
indemnifiable Expenses in accordance with the terms of such policies; provided,
that no such payments by such insurers shall relieve the Company of any
liability or obligation which it may have to the Indemnitee, except as and to
the extent expressly provided under this Agreement.

(b)

Assumption of Defence.  If the Company shall be obligated to pay Expenses
arising in connection with any Claim against the Indemnitee, the Company shall
be entitled to assume the defence of such Claim, with counsel reasonably
satisfactory to the Indemnitee, upon the delivery to the Indemnitee of notice of
its election to do so. After delivery of such notice, satisfaction with such
counsel by the Indemnitee and the retention of such counsel by the Company, the
Company will not be liable to the Indemnitee under this Agreement for any fees
and expenses of counsel subsequently incurred by the Indemnitee with respect to
the same Claim, provided that (i) the Indemnitee shall have the right to employ
the Indemnitee’s own counsel in connection with any Claim at the Indemnitee’s
expense; (ii) if (A) the employment of counsel by the Indemnitee shall have been
previously authorized by the Company, or (B) the Indemnitee shall have
reasonably concluded that there may be a conflict of interest between the
Company and the Indemnitee in the conduct of such defence, and the Indemnitee
shall have employed counsel to assume the defence of such Claim, in each such
case the fees and expenses of the Indemnitee’s counsel shall be paid by the
Company; and (iii) the Company shall not settle any Claim in any manner which
would impose any penalty, limitation or unindemnified Expense on the Indemnitee,
or which would reasonably be expected to result in a material loss or
diminishment of the Indemnitee’s reputation, without the Indemnitee’s consent
(which consent shall not be unreasonably withheld) or delayed and further
provided that the Company shall not be responsible for the fees or expenses of
more than one legal firm acting on behalf of the Indemnitee in any single
jurisdiction.  The Company shall not be liable for any settlement of any Claim
effected without its prior written consent (which consent shall not be
unreasonably withheld or delayed).

(c)

Determination of Entitlement to Indemnification.  In the event of any demand by
the Indemnitee for indemnification under this Agreement or otherwise, the Board
of Directors of the Company shall promptly designate Independent Legal Counsel.
The Independent Legal Counsel shall determine that indemnification is proper if
it finds that the Indemnitee has met the required standard of conduct set forth
in Section 3(c) and that indemnification is not prohibited pursuant to





Page | 6

Bitzio Indemnification Agreement:  17-8-11




--------------------------------------------------------------------------------







Section 5. The determination of the Independent Legal Counsel shall be rendered
in the form of a written legal opinion. Subject to Sections 12(d) and 13, any
indemnification under Sections 3 and 4 (unless ordered by a court or pursuant to
Section 3(d)) shall be made by the Company only as authorized in the specific
case and upon the determination of the Independent Legal Counsel that the
Indemnitee is entitled to indemnification in the circumstances because the
Indemnitee has met the standard of conduct set forth in Section 3(c) and that
indemnification is not prohibited pursuant to Section 5. The Indemnitee’s demand
for indemnification shall create a presumption that the Indemnitee is entitled
to indemnification and the Independent Legal Counsel shall have 30 days from the
date of receipt of the Indemnitee’s demand in which to render in writing and
deliver to the Indemnitee its determination. If the Independent Legal Counsel
makes no timely determination, the Independent Legal Counsel shall be deemed to
have determined that the Indemnitee is entitled to the indemnification demanded.

12.

Binding Effect; Successors and Assigns. This Agreement shall bind and inure to
the benefit of the successors, heirs, executors, personal and legal
representatives and permitted assigns of the parties hereto, including any
direct or indirect successor by purchase, merger, consolidation or otherwise to
all, substantially all or a substantial part of the business or assets of the
Company. The Company shall require and cause any successor (whether direct or
indirect, and whether by purchase, merger, consolidation or otherwise) to all,
substantially all or a substantial part of the business or assets of the
Company, by written agreement in form and substance reasonably satisfactory to
the Indemnitee, expressly to assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
if no such succession had taken place.

13.

Assignment. Subject to the requirements of Section 13 hereof, this Agreement may
be assigned by the Company to any successor (whether direct or indirect, and
whether by purchase, merger, consolidation or otherwise) to all, substantially
all or a substantial part of the business or assets of the Company.  This
Agreement may not be assigned by the Indemnitee.

14.

Expenses and Expense Advances to Enforce the Agreement. It is the intent of the
Company that the Indemnitee shall not be required to incur any Expenses arising
from any effort to enforce the Indemnitee’s rights under this Agreement because
incurring such Expenses would substantially detract from the benefits intended
to be extended to the Indemnitee hereunder. Accordingly, if it should appear to
the Indemnitee that the Company has failed to comply with any of its obligations
under this Agreement or if the Company or any other person or entity (other than
a court of competent jurisdiction in a final determination, as to which all
rights of appeal therefrom shall have been exhausted or shall have lapsed) takes
any action to declare this Agreement or any provision hereof void or
unenforceable, or institutes any action, suit or proceeding designed (or having
the effect of being designed) to deny or recover from the Indemnitee the
benefits intended to be provided to the Indemnitee hereunder, the Company hereby
irrevocably authorizes the Indemnitee from time to time to retain counsel of the
Indemnitee’s choice to represent the Indemnitee in connection with the
enforcement of the Indemnitee’s rights under this Agreement. If the Indemnitee
is successful in whole or in part in enforcing the Indemnitee’s rights under
this Agreement, the Company shall pay and be solely responsible for any and all
reasonable and documented costs and liabilities (including, without limitation,
all attorneys’ fees and related disbursements and other out-of-pocket costs)
incurred by the Indemnitee in connection therewith.

15.

Notices.  All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) when delivered
by hand; or (ii) if mailed by certified or registered mail with postage prepaid,
on the third business day after the





Page | 7

Bitzio Indemnification Agreement:  17-8-11




--------------------------------------------------------------------------------







mailing date. Addresses for notice to either party shall be as shown on the
signature page of this Agreement or as subsequently modified by the addressee by
such written notice.

16.

Severability.  If any provision or provisions of this Agreement shall be held to
be invalid, illegal or unenforceable for any reason whatsoever, (i) the
validity, legality and enforceability of the remaining provisions of the
Agreement (including, without limitation, all portions of any paragraph of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or unpaired thereby, (ii) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraph of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall be construed so as to give effect to the intent
manifested by the provision held invalid, illegal or unenforceable and (iii) to
the fullest extent possible, any such provision held to be invalid, illegal or
unenforceable shall be reformed so as to be valid, legal and enforceable and to
give effect to the intent manifested by such provision.

17.

Modifications, Amendments, and Waivers. No modification or amendment of this
Agreement, or waiver of any of the provisions hereof, shall be binding unless
executed in writing by both of the parties hereto, in the case of a modification
or amendment, or by the waiving party, in the case of a waiver. No waiver of any
such provision shall be deemed to constitute a waiver of such provision on any
other occasion or a waiver of any other provision.

18.

Consent to Jurisdiction. The Company and the Indemnitee each hereby irrevocably
consent to the non-exclusive jurisdiction of a court of competent jurisdiction
in the State of Nevada for any purpose in connection with any action or
proceeding which arises out of or relates to this Agreement, and the parties
hereto hereby attorn and submit to such non-exclusive jurisdiction.

19.

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Nevada and the federal laws applicable therein.

20.

Subrogation. In the event of payment by the Company under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of the Indemnitee, who agrees, at the sole expense of the Company,
to execute all papers reasonably required and to do all other acts and things
that may be reasonably necessary on the part of the Indemnitee to secure such
rights, including the execution of documents necessary or desirable to enable
the Company to bring suit to enforce such rights.

21.

Integration and Entire Agreement. This Agreement sets forth the entire
understanding between the parties hereto and supersedes and merges all previous
written and oral negotiations, commitments, understandings and agreements
relating to the subject matter hereof.

22.

Counterparts. This Agreement may be executed and delivered (including by
facsimile transmission) in one or more counterparts, each of which (including
any counterpart received by facsimile transmission) shall be deemed an original
and all of which together shall constitute one and the same instrument.





Page | 8

Bitzio Indemnification Agreement:  17-8-11




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

Bitzio, Inc.

By:

/s/ Gordon C. McDougall

 

/s/ William Schonbrun

Name:

Gordon C. McDougall

 

Indemnitee – William Schonbrun

Title:

Chief Executive Officer

 

 

Address:  

 

Address:  

2323 Bellevue Avenue




West Vancouver, BC, V7V 1C9




Canada





Page | 9

Bitzio Indemnification Agreement:  17-8-11




--------------------------------------------------------------------------------







Exhibit 1

NOTICE OF EXPENSE ADVANCES

1.

This Notice of Expense Advances is submitted pursuant to the Indemnification
Agreement dated as of August 21, 2011, between Bitzio, Inc., a corporation
existing under the laws of Nevada (the “Company”), and the undersigned (the
“Agreement”). Capitalized terms used but not defined herein shall have the
respective meanings set forth in the Agreement.

2.

I am requesting certain Expense Advances in connection with a Claim.

3.

I hereby undertake to repay such Expense Advances if it shall ultimately be
determined that I am not entitled to be indemnified by the Company therefor
under the Agreement or otherwise.

4.

The Expense Advances are, in general, all related to:










Signed:

 

 

Dated:

 

 





Page | 1

Bitzio Indemnification Agreement:  17-8-11




--------------------------------------------------------------------------------







Exhibit 2

NOTICE AND DEMAND FOR INDEMNIFICATION

1.

This Notice and Demand for Indemnification is submitted pursuant to the
Indemnification Agreement dated as of August 21, 2011, between Bitzio, Inc., a
corporation existing under the laws of Nevada (the “Company”), and the
undersigned (the “Agreement”). Capitalized terms used but not defined herein
shall have the respective meanings set forth in the Agreement.

2.

I am notifying the Company as to the following Claim:

 .

3.

I am requesting indemnification and Expense Advances with respect to such Claim
to the full extent provided for in the Agreement or to which I may otherwise be
entitled.










Signed:

 

 

Dated:

 

 











Page | 1

Bitzio Indemnification Agreement:  17-8-11


